J-S26003-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

M.S.K.                                            IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

K.J.K.

                            Appellant                 No. 1450 MDA 2014


                  Appeal from the Order Entered July 10, 2014
               In the Court of Common Pleas of Lancaster County
                    Domestic Relations at No(s): 2005-02621


BEFORE: OTT, J., WECHT, J., and JENKINS, J.

MEMORANDUM BY OTT, J.:                                   FILED MAY 08, 2015

         K.J.K. (Father) appeals pro se from the order entered July 10, 2014, in

the Court of Common Pleas of Lancaster County, that denied his petition for

redress of grievances, which the trial court treated as a petition to modify

child support obligations to terminate arrears.1     Based upon the following,

we affirm.

____________________________________________


1
  Father’s appeal from the July 10, 2014 order was docketed on August 19,
2014. In this regard, we note the appeal period is 30 days after entry of the
order from which the appeal is taken. Pa.R.A.P. 903(a). In a matter subject
to the Pennsylvania Rules of Civil Procedure, the date of entry is the day that
the clerk makes the notation in the docket that notice of entry of the order
has been given pursuant to Pa.R.C.P. 236(b). See Pa.R.A.P. 108(b).

Here, the trial court docket does not include a notation that notice of the
order was sent to the parties on any particular day, but simply reflects a
“Filing Date” of July 10, 2014. Therefore, arguably, the appeal, as docketed
on August 19, 2014, is not untimely. See, e.g., In re L.M., 923 A.2d 505,
(Footnote Continued Next Page)
J-S26003-15



      Father and M.S.K. (Mother) are the parents of one minor child. 2

Mother filed a complaint for support on August 17, 2005, and between 2005

and 2007 several support orders were entered. On April 23, 2007, Father’s

support obligation of $209.95 weekly was reduced to $0.00 due to his lack

of income and assets. In this regard, Father was incarcerated on February

                       _______________________
(Footnote Continued)

508–509 (Pa. Super. 2007) (appeal not untimely where there was no
indication on the docket that Rule 236 notice was sent); Verticle
Resources, Inc. v. Bramlett, 837 A.2d 1193 (Pa. Super. 2003) (same).

Furthermore, Father is incarcerated. As such, the notice of appeal is
deemed filed when it is deposited into the prison mail system.            See
Pa.R.A.P. 121(a) (a pro se filing submitted by an incarcerated person is
deemed filed as of the date it is delivered to the prison authorities for
mailing, or placed in the institutional mailbox, as evidenced by a properly
executed prisoner cash slip or other reasonably verifiable evidence of that
date). Although Father’s proof of service reflects a mailing date of August 3,
2014, within the 30 day appeal period, there is no actual evidence of record
as to the date Father initially placed his appeal papers into the prison mail
system.

However, Father’s appeal papers indicate that by correspondence dated
August 8, 2014, the Deputy Prothonotary of Lancaster County returned
Father’s notice of appeal, initially time-stamped as having been filed on
August 7, 2014, directing Father to re-submit his notice of appeal with the
correct case number and with the docket entries attached. The August 7 th
notice of appeal does, however, include the correct case number. Father re-
submitted his appeal papers, which then were docketed on August 19, 2014.
As the failure of an appellant to take any step other than the timely filing of
a notice of appeal does not affect the validity of the appeal, see Pa.R.A.P.
902, Father should have the benefit of the August 7, 2014, initial filing date,
which is within the 30 day appeal period. Therefore, this appeal is not
untimely.
2
  The parties’ minor child was 16 years of age at the time of the entry of the
July 10, 2014 order.



                                            -2-
J-S26003-15



17, 2007, and was expected to remain in prison well past his child’s

eighteenth birthday. By order issued August 19, 2008, Father was required

to pay $20.00 per month on the arrears.

     On June 2, 2010, following a March 20, 2010 request for modification

by Father, an interim order was entered obligating Father to pay $15.00 per

month on arrears and $5.00 on fees.       Following a hearing, the trial court

made final the interim order. Father appealed, and this Court affirmed. See

[M.J.K.] v. [K.J.K], 31 A.3d 751 (Pa. Super. 2011) (unpublished

memorandum), appeal denied, 34 A.3d 83 (Pa. 2011).

     On September 27, 2012, Father filed a petition for modification.      At

the time of the November 2, 2012 conference, Father reported that he

earned $.42/hour and worked 6.5 hours per day, five days a week, resulting

in weekly earnings of $13.65 and $59.15 a month.        Father reported total

monthly expenses of $65.23 without including his child support arrears

payment. It was noted by the conference officer that this total could not be

accurate given his monthly earnings of $59.15.     See Summary of Trier of

Fact, 11/20/2012, at 3. On November 21, 2012, the trial court issued an

order, decreasing child support arrears payments to $10.00 on arrears and

$5.00 for fees, a total of $15.00 a month.

     On January 24, 2014, Father filed a petition for modification,

requesting a further $5.00 decrease, stating commissary items had




                                    -3-
J-S26003-15



increased in price and his change in diet required him to purchase healthier

foods and increased his expenses.3             After a conference on March 4, 2014,

the trial court, on March 5, 2014, issued an order decreasing payments on

arrears and fees to $10.00 a month.

       Three months later, on June 13, 2014, Father filed the underlying

petition for redress of grievances in forma pauperis, asserting “the arrears

should be stopped or dismissed under state law,” and further claiming, inter

alia, his prison pay is “not income.” Father’s Petition for Redress, 1/24/2014,

at 2, ¶¶4, 6 (capitalization removed). The trial court denied Father’s petition

and this appeal followed.4

       Father raises the following issues on appeal:

       1.    Whether incarceration alone is a substantial or material
             change in circumstances, to attach [K.J.K.’s] prison pay for
             arrears?

       2.    Whether the lower court erred, stating [K.J.K.] could not
             attack this issue as “he failed to file an appeal within 20
____________________________________________


3
  The conference officer’s report noted, under the heading “Facts Agreed
Upon,” that “[Father] states if payments on arrears/fees is decreased to
$10.00/month, modification petitions will not be filed as amount is adequate
to allow [Father] to meet his monthly expenses.” Summary of Trier of Fact,
3/4/2014, at 3.
4
  On August 28, 2014, the trial court directed Father to file a Pa.R.A.P.
1925(b) statement of errors complained of on appeal within 21 days of the
court’s order. Father timely complied with the court’s order. We note that
the envelope included in the certified record with Father’s concise statement
reflects Father’s return address as the state correctional institution and a
postmark of September 16, 2014. See Pa.R.A.P. 121(a), supra.




                                           -4-
J-S26003-15


             day time limit[5] after an Order is made,” when [K.J.K.] has
             a RIGHT at any time to file for Redress of grievance?[6]

       3.    Whether the lower court erred in not relying on the plain
             language of the State Income Statu[t]es [referring to 23
             Pa.C.S. § 4302 and Pa.R.C.P. 1910.16-2] which state[]
             “nothing” about incarcerated individuals?

       4.    Whether the lower court erred when not properly
             addressing [K.J.K.’s] State Rule 1910.19(f) claim, as it
             “precludes” the payment of support for incarcerated
             individuals (which support includes arrears) and State
             Statu[t]e is “vague” on this issue?

       5.    Whether the lower court erred when not closing the case
             under federal Code of Regulations Law [45 C.F.R.
             303.11(b)(5)], as [K.J.K] is incarcerated with no chance of
             parole during the duration of the child’s minority and
             [K.J.K.] has no assets or income?

       6.    Whether the lower court erred when not closing the case
             and ruling on the Ambiguity under Rule of Lenity, for
             Federal and State Statu[t]e conflicts under “income” by
             definition from the I.R.S. and U.S. Dept. of Treasury; under
             the attached exhibit “A”?

Father’s Brief at 2–3. As these issues are interrelated, we address them in

one discussion.
____________________________________________


5
  See Pa.R.C.P. 1910.11(f) (“Each party shall be provided … with a copy of
the interim order and written notice that any party may, within twenty days
after the date of receipt or the date of the mailing of the interim order, file a
written demand with the domestic relations section for a hearing before the
court.”).
6
  Contrary to the argument of Father, the trial court considered Father’s
Petition for Redress of Grievance. See Trial Court Opinion, 7/10/2014, at 1
n.1 (“There is no recognizable action for a “Petition for Redress of
Grievances” but this Court is considering the petition as a request for
modification.”).




                                           -5-
J-S26003-15


      At the outset, we state our standard of review:

          When evaluating a support order, this Court may only
          reverse the trial court’s determination where the order
          cannot be sustained on any valid ground. We will not
          interfere with the broad discretion afforded the trial court
          absent an abuse of the discretion or insufficient evidence
          to sustain the support order. An abuse of discretion is not
          merely an error of judgment; if, in reaching a conclusion,
          the court overrides or misapplies the law, or the
          judgment exercised is shown by the record to be either
          manifestly unreasonable or the product of partiality,
          prejudice, bias or ill will, discretion has been abused. In
          addition, we note that the duty to support one's child is
          absolute, and the purpose of child support is to promote
          the child's best interests.

Kimock v. Jones, 47 A.3d 850, 854 (Pa. Super. 2012) (citations omitted).

      Under Pennsylvania Rule of Civil Procedure 1910.19(f) modification is

permissible with respect to arrears. Specifically,

      … the court may modify or terminate a charging order for
      support and remit any arrears, all without prejudice, when it
      appears to the court that: …

      (2) the obligor is unable to pay, has no known income or assets
      and there is no reasonable prospect that the obligor will be able
      to pay in the foreseeable future.

Pa.R.C.P. 1910.19(f)(2) (emphasis supplied). “However, the Rule does not

automatically entitle an obligor to this broad relief.”          Plunkard v.

McConnell, 962 A.2d 1227, 1231 (Pa. Super. 2008) (citation omitted),

appeal denied, 980 A.2d 111 (Pa. 2009). Where the arrears were incurred

prior to the incarceration, the support obligor will not be permitted to

“benefit” from his incarceration. Id. at 1231.

      Here, the court reasoned:

                                     -6-
J-S26003-15


      [Father’s] case can only be closed out and arrears remitted when
      there is, “No reasonable prospect that the obligor will be able to
      pay in the foreseeable future.” [Pa.R.C.P.] 1910.19(f). However,
      [Father] will be released in 2027 if he serves his maximum term,
      and he can resume working and paying off arrears at that time.
      Therefore, even if Father was deemed unable to pay because he
      lacked viable income, the case would continue.

Trial Court Opinion, 7/10/2014, at 8. For the following reasons, we find no

abuse of discretion with the trial court’s decision denying Father relief on his

petition.

      First, we agree with the trial court’s analysis that, as Father did not file

a written demand with the domestic relations section for a hearing before

the court within 20 days following the March 5, 2014 support order, see

Pa.R.C.P. 1910.11(f), his only recourse now is a petition for modification.

We further agree that Father has not shown any change in circumstances.

As the trial court explained:

      Because [Father] failed to file for a hearing within the appeal
      deadline period, the only other legal avenue available to him
      under the applicable Pennsylvania support law is to have his
      filing considered by the Court [] as a petition for modification.
      The requirements for a petition for modification are that the
      petitioner show a material and substantial change in
      circumstances. In past petitions [Father] has shown the change
      in process of commissary items, and the Court has responded
      accordingly by decreasing the order. In this Petition for redress
      of grievance, [Father] alleges no change in current circumstance.

Trial Court Opinion, 7/10/2014, at 7.

      Here, Father simply claims that his prison wage income should not be

attached for payment of arrears. However, as already stated, Father may




                                      -7-
J-S26003-15


not be permitted to benefit from his incarceration to avoid nonpayment of

his pre-incarceration arrears. See Plunkard, 962 A.2d at 1231.

       Secondly, Father’s argument that prison wages do not constitute

income is based upon an Internal Revenue Service tax refund fraud letter

that has no application to this matter.          We note that the letter does not

address the issue of whether or not wages earned by incarcerated inmates

are income for purpose of Pennsylvania’s support law.7               In fact, the

definition of “income” for purposes of support, as set forth in 23 Pa.C.S. §



____________________________________________


7
  Father has appended to his brief a copy of an undated letter, on the
letterhead of the Department of Treasury, addressed to the Department of
Corrections, and signed by Charles A. Jenkins, Special Agent in Charge,
which states, in part:

       Attn: Pennsylvania Inmates

       IRS Criminal Investigation has discovered that incarcerated
       individuals have been committing refund fraud by filing federal
       income     tax   returns  that    are    supported   by   false
       information/statements (specifically, false wages/income and
       withholding).

       This letter is being sent to stress to inmates that money given to
       them (as gifts from family members, compensation given for
       participating in work assignments or education programming at
       the institution, etc.) does not constitute income or wages. …

       Incarcerated individuals that file federal income tax returns that
       claim these amounts as wages/income and withholding are
       committing refund fraud ….

Father’s Brief, Exhibit “A”.



                                           -8-
J-S26003-15


4302 of the Domestic Relations Code,8 is expansive and includes items such

as wages, compensation in kind, and “any form of payment due to and

collectible by an individual regardless of source.”           In the instant case,

Father’s remuneration for work he does as an incarcerated inmate fits

reasonably within Section 4302.9,          10
                                                Therefore, Father’s reliance on the

Internal Revenue Service tax refund fraud letter fails.

____________________________________________


8
    Section 4302 states that "Income"

        Includes compensation for services, including, but not limited to,
        wages, salaries, bonuses, fees, compensation in kind,
        commissions and similar items; income derived from business;
        gains derived from dealings in property; interest; rents;
        royalties; dividends; annuities; income from life insurance and
        endowment contracts; all forms of retirement; pensions; income
        from discharge of indebtedness; distributive share of partnership
        gross income; income in respect of a decedent; income from an
        interest in an estate or trust; military retirement benefits;
        railroad employment retirement benefits; social security
        benefits; temporary and permanent disability benefits; workers’
        compensation; unemployment compensation; other entitlements
        to money or lump sum awards, without regard to source,
        including lottery winnings; income tax refunds; insurance
        compensation or settlements; awards or verdicts; and any form
        of payment due to and collectible by an individual
        regardless of source.

23 Pa.C.S. § 4302 (emphasis supplied).
9
  Although Father cites the language of Pa.R.C.P. 1910.16-2(b)(1), which
states “Neither public assistance nor Supplemental Security Income benefits
shall be counted as income for purposes of determining support,” this
provision fails to buttress Father’s argument that his prison wages should
not be regarded as income for purposes of payment of his arrears. See
Father’s Brief at 6.




                                           -9-
J-S26003-15


      Thirdly, Father’s reliance upon 45 C.F.R. 303.11(b)(5), regarding case

closure criteria, is misplaced. As we stated in Father’s prior appeal, “[t]his

federal regulation has no application to [Father’s] case.”        [M.J.K.] v.

[K.J.K], 31 A.3d 751 (Pa. Super. 2011) (unpublished memorandum, at 2),

appeal denied, 34 A.3d 83 (Pa. 2011).

      Accordingly, we affirm.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/8/2015




                       _______________________
(Footnote Continued)
10
    To the extent that Father, in his brief at page 6, quotes from Justice
Eakins’ dissenting opinion in Fisher v. Commonwealth of Pennsylvania,
Department of Corrections, 979 A.2d 840 (Pa. 2009), that states “the
definition of income is relevant only in calculating support, not in collecting
support,” 979 A.2d at 841, we note that in Fisher the Pennsylvania
Supreme Court dismissed the appeal as moot. The Supreme Court’s ruling
left standing the Commonwealth Court’s decision that the Department of
Corrections should use the definition of “income” found in 23 Pa.C.S. § 4302
in deciding what funds were available for withdrawal to pay the inmate’s
support obligations.     Fisher v. Commonwealth, 926 A.2d 992 (Pa.
Comwlth. 2007), appeal dismissed, 979 A.2d 840 (Pa. 2009).



                                           - 10 -